15-2625
     United States v. Williams

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 17th day of January, two thousand seventeen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                ROBERT D. SACK,
 8                SUSAN L. CARNEY,
 9                              Circuit Judges,
10
11       - - - - - - - - - - - - - - - - - - - -X
12       UNITED STATES OF AMERICA,
13                Appellee,
14
15                    -v.-                                               15-2625
16
17       JASON BRODSKY, BRUCE DAIS, ALANA
18       FIORENTINO,
19                Defendants,
20
21       RALSTON WILLIAMS, AKA Chris,
22                Defendant-Appellant.
23
24       - - - - - - - - - - - - - - - - - - - -X
25
26
27       FOR APPELLANT:                        DANIEL S. NOOTER, Washington,
28                                             DC.

                                                  1
 1
 2   FOR APPELLEE:               MICHAEL E. RUNOWICZ, for Deirdre
 3                               M. Daly, United States Attorney
 4                               for the District of Connecticut
 5                               (Marc H. Silverman, on the
 6                               brief).
 7
 8       Appeal from a judgment of the United States District

 9   Court for the District of Connecticut (Bryant, J.).

10       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

11   AND DECREED that the judgment of the district court be

12   AFFIRMED.

13       Ralston Williams appeals from the judgment of the

14   United States District Court for the District of Connecticut

15   (Bryant, J.) reducing his sentence by only 16 months.     We

16   assume the parties’ familiarity with the underlying facts,

17   the procedural history, and the issues presented for review.

18   We affirm because the district court did not procedurally

19   err in reducing Williams’s sentence.

20       A jury convicted Williams of multiple drug offenses in

21   2012, and his resulting Sentencing Guidelines range was 168

22   to 210 months.   The district court sentenced Williams at the

23   bottom of the Guidelines range to 168 months imprisonment.

24   In 2014, the United States Sentencing Commission promulgated

25   Amendment 782, which reduced the base offense level for

26   various drug offenses.   The Sentencing Commission also

27   authorized defendants who had already been sentenced for


                                   2
 1   drug offenses to move for retroactive reductions pursuant to

 2   18 U.S.C. § 3582(c)(2).   Under the changes in Amendment 782,

 3   Williams’s new Guidelines range was 135 to 168 months.

 4       Williams’s trial counsel asked to be reappointed to

 5   handle the § 3582(c)(2) proceeding, and the district court

 6   granted the motion.   A Presentence Report Addendum (“PSR

 7   Addendum”) stated favorably that during his incarceration to

 8   date Williams had received no disciplinary tickets.    The

 9   government submitted a letter repeating that point and

10   informing the court that it did not oppose a reduced

11   sentence within the new Guidelines range.   When Williams’s

12   counsel failed to file a § 3582(c)(2) motion, the district

13   court sua sponte reduced his sentence to 152 months.    In

14   doing so, the district court observed that Williams lacked

15   “empathy and appreciation for the significance of his

16   conduct” and was thus “a significant risk of re-offending.”

17   Gov’t Brief at 17.1   Williams then moved pro se seeking an

18   explanation for why the district court did not reduce his

19   sentence to 135 months, the bottom of his new Guidelines

20   range (the court had previously sentenced him at the bottom

21   of his Guidelines range at the initial sentencing).    The


         1
           The district court made this observation in a sealed
     document that is not included in the appendix, but is quoted
     in the government’s brief. Williams does not dispute the
     accuracy of the quoted language.
                                   3
 1   district court granted the motion and stated that it had

 2   declined to reduce his sentence further due to the gravity

 3   of his criminal conduct and his lack of remorse at the

 4   initial sentencing.

 5       Williams now argues that the district court erred by:

 6   1) failing to adequately explain its decision; 2) failing to

 7   explicitly consider his conduct in prison; and 3) basing its

 8   decision in part on his lack of remorse.   We review the

 9   district court’s decision for abuse of discretion, and we

10   find none.   United States v. Figueroa, 714 F.3d 757, 759 (2d

11   Cir. 2013) (per curiam).

12       On a § 3582(c)(2) motion, the district court must give

13   “at least some minimal statement of reasons” for its

14   decision, but a sentence reduction is “not subject to all of

15   the procedural requirements that apply at sentencing” and

16   the “explanation required need not be lengthy.”   United

17   States v. Christie, 736 F.3d 191, 195-97 (2d Cir. 2013).

18   The district court twice explained its sentence, first when

19   imposing the reduced sentence, then in response to the pro

20   se motion.   While some of the district court’s explanations

21   may appear to be boilerplate, the court explained that its

22   decision was based on the dangerousness of Williams’s

23   criminal conduct, his lack of remorse at sentencing, and his

24   significant risk of re-offending.   That explanation is

                                   4
 1   sufficient to allow us to exercise “meaningful appellate

 2   review,” and it is therefore adequate.    Christie, 736 F.3d
3   at 195.

 4       Williams next argues that the district court failed to

 5   consider his post-sentencing conduct in its decision.     The

 6   district court was made aware of that conduct by the

 7   government’s briefing and the PSR Addendum, and the sentence

 8   was in fact reduced.   “[W]e presume, in the absence of

 9   record evidence suggesting otherwise, that a sentencing

10   judge has faithfully discharged her duty to consider the

11   statutory factors.”    United States v. Fernandez, 443 F.3d
12   19, 30 (2d Cir. 2006), abrogated on other grounds by Rita v.

13   United States, 551 U.S. 338 (2007).   The district court did

14   not abuse its discretion by failing to explicitly consider

15   Williams’s record in prison.

16       Finally, Williams argues that the district court should

17   have given him notice that it would consider his “lack of

18   remorse.”   But Williams concedes that Judge Bryant focused

19   extensively on this subject at his original sentencing, and

20   he thus had ample notice that the district court considered

21   it important.2   Lack of remorse is a legitimate factor under


         2
           Williams correctly notes that some circuits require
     district courts to provide a defendant with notice and an
     opportunity to respond in a § 3582(c) proceeding. But these
     circuits do so only when district courts intend to rely on
                                    5
 1   § 3553(a), and the district court did not abuse its

 2   discretion by considering it.       United States v. Martinucci,

 3   561 F.3d 533, 535 (2d Cir. 2009) (per curiam).

 4       For the foregoing reasons, and finding no merit in

 5   Williams’s other arguments, we hereby AFFIRM the judgment of

 6   the district court.

 7
 8
 9                              FOR THE COURT:
10                              CATHERINE O’HAGAN WOLFE, CLERK
11




     new information not relied upon at the original sentencing.
     See, e.g., United States v. Jules, 595 F.3d 1239, 1245 (11th
     Cir. 2010) (“[E]ach party must be given notice of an
     opportunity to contest new information relied on by the
     district court in a § 3582(c) proceeding.”); United States
     v. Foster, 575 F.3d 861, 863-64 (8th Cir. 2009) (same);
     United States v. Mueller, 168 F.3d 186, 189 (5th Cir. 1999)
     (same). Where, as here, “[a] court d[id] not . . . rely on
     new information,” neither “party [is] entitled to any
     response” because “a § 3582(c)(2) proceeding is not a de
     novo re-sentencing.” Jules, 595 F.3d at 1245 (emphasis in
     original).
                                     6